                         Case 8:14-bk-00583-CPM            Doc 76      Filed 06/05/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                06/05/2019 02:15 PM
                                                                COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                    FILING DATE:
8:14-bk-00583-CPM                         13                      01/20/2014
Chapter 13
DEBTOR:                Michael Mastry


DEBTOR ATTY:           Maria Boudreaux
TRUSTEE:               Jon Waage
HEARING:
Motion to Dismiss Case for Failure to Comply with Order Confirming Plan. Filed by Jon Waage on behalf of Trustee Jon Waage
                     (related document(s)<a href=`https://ecf.flmb.uscourts.gov/doc1/046063448888`>49</a>). (Waage, Jon)
                     Doc #75

APPEARANCES::
MARIA BOUDREAUX; <b> MICHAEL CECIL </b>

RULING:
Motion to Dismiss Case for Failure to Comply with Order Confirming Plan. Filed by Jon Waage on behalf of Trustee Jon Waage
(related document(s)<a href=`https://ecf.flmb.uscourts.gov/doc1/046063448888`>49</a>). (Waage, Jon) Doc #75.. CONT TO
8/28/19 AT 2:15 PM; ...<b>ANNOUNCED IN OPEN COURT NO FURTHER NOTICE GIVEN</b>...
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:14-bk-00583-CPM                      Chapter 13
